Citation Nr: 0634574	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-00 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to recognition of the veteran's daughter as a 
"child" based on permanent incapacity for self- support prior 
to attaining the age of 18.



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The appellant is the daughter of the veteran who had 
recognized guerrilla service from February 1943 to September 
1945 and who died in May 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appellant submitted additional evidence and argument in 
January 2006.  She waived initial RO consideration of the 
evidence submitted.  38 C.F.R. § 20.1304(c) (2006).


FINDINGS OF FACT

1.  The veteran died in May 2001; the cause of the veteran's 
death as shown on the death certificate was cardiopulmonary 
arrest probably secondary to cerebral hemorrhage.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The evidence does not demonstrate a relationship between 
the cause of the veteran's death and any disease or 
disability that was manifested in, or related to, his period 
of active service.

4.  The appellant is the veteran's daughter, was born in July 
1965, and attained the age of 18 in July 1983.

5.  It is not shown that the appellant was permanently 
incapable of self-support by reason of physical or mental 
defect present when, or before, she attained age 18.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause death, and did not contribute substantially or 
materially to the cause of death.  38 U.S.C.A. §§ 107, 1310, 
5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.312 (2006).

2.  The criteria for establishing that the appellant is a 
helpless child are not met.  38 U.S.C.A. §§ 101(4), 5103, 
5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 3.57, 3.159, 
3.356 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

As required by the 38 U.S.C.A. § 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the initial notice letter sent to the appellant 
in May 2004 preceded the initial adjudication of the claims.  
As such, the Board finds no defect with the timing of the 
notice letter.

Here, the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her 
claims.  The appellant was not, however, provided with notice 
of the type of evidence necessary to establish an effective 
date for the issues on appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequate 
notice provided to the appellant on this issue, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As the appellant's claims are denied, 
there will be no effective date assigned, and as such, there 
can be no possibility of any prejudice to the claimant. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, 
the evidence includes the veteran's service medical and 
personnel records, private treatment records of the veteran 
and the appellant, the veteran's death certificate, the 
appellant's birth certificate, a statement regarding her high 
school attendance, and statements from the appellant and 
others.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist. 38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.



B.  Analysis

1.  Cause of Death

The veteran's service medical records consist of an August 
1945 physical examination which was negative, and noted that 
the veteran did not have any defects.  

In August 1969, the veteran requested service connection for 
paralysis, malaria, and gunshot wounds to the right cheek, 
left hand, and both legs; which was denied by a September 
1969 rating decision.  A March 1990 X-ray study found far 
advanced pulmonary tuberculosis with cavitation.  The veteran 
died in May 2001 at age 90; the cause of the veteran's death 
as shown on the death certificate was cardiopulmonary arrest 
probably secondary to cerebral hemorrhage.

The veteran's daughter requests service connection for the 
cause of the veteran's death.  Specifically, she asserts that 
the veteran sustained shrapnel wounds in service, and that 
these wounds ultimately caused his death.  

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service 
for certain VA purposes, such as entitlement to Dependency 
and Indemnity Compensation (DIC) benefits as authorized by 38 
U.S.C.A. § 107.  38 C.F.R. § 3.40.

The available evidence in this case indicates that the 
veteran died in May 2001, at age 90, over a half a century 
after service discharge, as a result of cardiopulmonary 
arrest probably secondary the cerebral hemorrhage.  At the 
time of his death, the veteran was not service connected for 
any disability.  Even assuming that the veteran sustained 
wounds during service, the record is devoid of any evidence 
indicating the presence of cardiopulmonary disease or 
cerebral hemorrhage until shortly before his death and there 
is no evidence showing that this disease was in any way 
related to service or to putative shrapnel wounds.  Service 
connection for the cause of the veteran's death must be 
denied.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

2.  Incapacity of the Appellant for Self Support Prior to 
Attaining the Age of 18

The appellant's Certificate of Birth, indicates that she was 
born on July [redacted], 1965, and that the veteran was her father.  
A page from a hospital admission logbook noted that the 
appellant was hospitalized in May 1967.  The reason for the 
hospitalization was not noted.  In November 1984, the veteran 
submitted a VA Form 21-526 on which was typed the word "no" 
in the box asking if the appellant was seriously disabled.  
In March 1990, the veteran submitted another VA Form 21-526 
on which was typed the word "not applicable" in the box 
asking if he had any children who were seriously disabled.  

In a joint notarized statement sworn to in December 2003, two 
individuals stated that they have known the appellant all her 
life and that she has been disabled due to a backbone 
disorder since the age of 2.  They also noted that, 
presently, her brother must care for her due to this 
disability.  A certification from the appellant's high school 
dated in June 2004 stated that she left school on October 1, 
1984, due to a backbone disorder and poverty, and that there 
was no derogatory information contained in her school 
records.  A medical certificate from a physician dated in 
December 2004 noted that the veteran had severe thoracolumbar 
scoliosis.  In an affidavit sworn to in July 2005, the 
current chief of the hospital where the appellant was 
hospitalized in 1967, stated that the appellant was treated 
for a backbone condition at that time.  He noted that the 
medical records were destroyed years ago and the only current 
record was the admission logbook.  

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  
Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of his 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self- 
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  38 
C.F.R. § 3.356.

The evidence demonstrates the appellant was born on July [redacted], 
1965.  As indicated above, the question of whether the 
appellant may be considered the veteran's helpless child 
turns on whether she had a permanent incapacity for self-
support at the time of attaining the age of 18, in July 1983.  
Based on the facts set out above, the Board has concluded the 
appellant is presently over the age of 18.  On the date of 
the veteran's death in May 2001, the appellant was 35 years 
of age.  Neither the appellant, nor the veteran during his 
lifetime, has asserted the appellant was incapable of self-
support on her 18th birthday.  There is no competent medical 
evidence of record that the appellant's severe thoracolumbar 
scoliosis has ever rendered her incapable of self support.  
Specifically, there is no indication in the record that she 
became permanently incapable of self-support by the age of 
18.  In fact, on two VA forms, the veteran indicated that he 
had no seriously disabled children.  The Board notes that 
evidence of record indicates that the appellant had to leave 
high school due to a backbone disorder and poverty in October 
1984.  This evidence confirms that the veteran was attending 
school prior to that date, on July [redacted], 1983, the date she 
attained the age of 18 years.  Any evidence to the effect 
that she is currently seriously disabled has no relevance to 
this issue.  

The Board notes the statements of the appellant and two other 
individuals indicating that the appellant was permanently 
incapable of self-support at age 18 by reason of a severe 
back disorder.  A lay person, however, is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  They can observe and report symptoms observable 
by a lay person, but that are not competent to establish that 
the appellant was permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  38 C.F.R. § 3.159(a)(2).  There is no 
probative evidence of record which establishes such 
incapacity.  Therefore, the evidence of record fails to show 
that the appellant was permanently incapable of self-support 
at age 18 for VA purposes.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to recognition of the appellant as a helpless 
child of the veteran is denied.



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


